Citation Nr: 1029168	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  07-28 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of service connection for a right shoulder disability.

2.  Whether new and material evidence has been received to reopen 
a claim of service connection for a low back disability.

3. Whether new and material evidence has been received to reopen 
a claim of service connection for a cervical spine disability.

4.  Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1980 to June 1983.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in December 2006 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied service connection for a left shoulder condition and 
service connection for neck, back, and right shoulder conditions, 
finding that new and material evidence had not been submitted to 
reopen these claims.  Irrespective of the RO's action, the Board 
must decide whether the Veteran has submitted new and material 
evidence to reopen the claims of service connection claims for 
neck, back, and right shoulder conditions.  Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).

In April 2010, the Veteran appeared at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge.  A transcript 
of that hearing is in the claims file.

During the hearing, there was some confusion over which shoulder 
the Veteran was claiming.  The Veteran's representative initially 
started talking about the Veteran's right shoulder disability but 
after the Veteran was questioned by the Acting Veterans Law Judge 
conducting the hearing which shoulder he was claiming, the 
Veteran said that he meant his left shoulder.  The rating 
decision on appeal addresses both shoulders; but the notice of 
disagreement, statement of the case, and supplemental statements 
of the case all address the right shoulder disability.  
Nonetheless, in order to avoid prejudicing the Veteran, the Board 
will consider both shoulder disabilities on appeal.  Thus, the 
issues are as reflected on the cover.

After the case was certified to the Board, the Veteran submitted 
additional evidence that had not been considered by the RO.  A 
remand, pursuant to 38 C.F.R. § 20.1304 is not necessary, 
however, as the Veteran provided a waiver of RO consideration of 
the new evidence and some of the evidence is duplicative of 
information already of record.

The issue of entitlement to reopening of a claim of 
service connection for headaches has been raised by the 
record, but has not been adjudicated by the RO.  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the RO for appropriate action.  

The issues of entitlement to service connection for a left 
shoulder disability, and the reopened claim of service connection 
for a cervical spine disability are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed rating decision in June 2003 denied service 
connection for a low back disability, cervical spine (neck) 
disability, and a right shoulder disability.

2.  Evidence received since the June 2003 rating decision is new, 
addresses unestablished elements of the claims, and raises a 
reasonable possibility of substantiating the claims of service 
connection for a low back disability, cervical spine disability, 
and a right shoulder disability.

3.  The medical evidence shows competent and credible reports of 
in-service injuries to the right shoulder and back, current right 
shoulder and back disabilities, and a medical opinion relating 
the current disabilities in the right shoulder and back to the 
in-service injury.


CONCLUSIONS OF LAW

1.  The June 2003 rating decision which denied the claims of 
service connection for a low back disability, cervical spine 
disability, and right shoulder disability is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.1103 (2009).

2.  Evidence received since the June 2003 rating decision is new 
and material and the claim of service connection for a low back 
disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2009).

3.  Evidence received since the June 2003 rating decision is new 
and material and the claim of service connection for a cervical 
spine disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2009).

4.  Evidence received since the June 2003 rating decision is new 
and material and the claim of service connection for a right 
shoulder disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).

5.  The criteria for service connection for a low back disability 
are met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2009).

6.  The criteria for service connection for a right shoulder 
disability are met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The RO originally denied service connection for disabilities of 
the right shoulder, low back, and neck in June 2003.  The Veteran 
did not appeal this action; thus it became final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.1103 (2009).
 
The Veteran filed claims to reopen service connection for these 
disabilities in February 2005.

Generally, when a claim is disallowed, it may not be reopened and 
allowed, and a claim based on the same factual basis may not be 
considered.  38 U.S.C.A. § 7105.  However, a claim on which there 
is a final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.

"New and material evidence" is defined in 38 C.F.R. § 3.156(a).  
"New" evidence means existing evidence not previously submitted 
to agency decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  New and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  When determining whether the 
claim should be reopened, the credibility of the newly submitted 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

Evidence of record at the time of the June 2003 rating decision 
consisted of the Veteran's statements, VA treatment records from 
May 2003 demonstrating complaints of pain in the neck, shoulder, 
and back, notes of the Veteran's reported jeep accident in 1981 
in service, and a normal cervical spine x-ray, and a response 
from the National Personnel Records Center indicating that the 
Veteran's service treatment records could not be located.

Evidence submitted since the June 2003 rating decision includes 
VA treatment records since May 2003 demonstrating degenerative 
changes in the bilateral shoulders and lumbar spine and old 
fracture to the right clavicle, treatment records from Dr. Brooks 
and positive medical opinions regarding the neck, back, and right 
shoulder, the Veteran's hearing testimony, and "buddy" 
statements, including one from S.H.  The statement from S.H. 
reported that he was in service with the Veteran, was present 
when the Veteran's accident occurred, and heard the Veteran 
complain of pain resulting from that accident for some time 
thereafter.  This evidence is new, in that it was not previously 
considered, and it is also material, in that it addresses 
unestablished facts - an incident in service, current 
disabilities, and a positive nexus opinion - and raises a 
reasonable possibility of substantiating the Veteran's claim.  
For purposes of reopening, the credibility of this evidence is 
presumed.

Therefore, the Veteran's claims of service connection for low 
back and cervical spine disabilities are reopened.

II.  Service connection

In seeking VA disability compensation, a veteran generally seeks 
to establish that a current disability results from disease or 
injury incurred in or aggravated by service. 38 U.S.C.A § 1131.  
"Service connection" basically means that the facts, shown by 
the evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service in 
the Armed Forces, or if preexisting such service, was aggravated 
therein.  This may be accomplished by affirmatively showing 
inception or aggravation during service or through the 
application of statutory presumptions.  Where chronicity of a 
disease is not shown in service, service connection may yet be 
established by showing continuity of symptomatology between the 
currently claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in service. 38 
C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks service connection for disabilities of the low 
back and right shoulder.  He asserts that he sustained injuries 
to his back and right shoulder in service in 1981 when the Jeep 
he was driving went off a small cliff in the dark and overturned.  
His friend S.H. confirms the occurrence of this incident and 
states that the Veteran complained of pain throughout the rest of 
his military service.  Additional lay statements indicate that 
the Veteran continued to complain of back pain, thereafter.  

Correspondence in the record demonstrates that part of the 
Veteran's claims file was lost by VA personnel, including his 
service treatment records.  The National Personnel Records Center 
(NPRC) has indicated that they do not have any additional copies 
and requests for any additional service treatment records from 
the Veteran also were to no avail.  VA has a heightened 
obligation to assist the appellant in the development of his 
case, and to explain findings and conclusions, as well as 
carefully consider the benefit of the doubt rule when records in 
the possession of the government are presumed to have been lost 
or destroyed.  See O'Hare v. Derwinski, 1 Vet.App. 365, 367 
(1991).  However, the threshold for allowance of a claim is not 
lowered and the need for probative medical nexus evidence 
causally relating the current disability at issue to service is 
not eliminated; rather, the Board's obligation to discuss and 
evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 46 
(1996).

Even though there are no service treatment records available, the 
Veteran and his acquaintances are competent to state that which 
they can observe or experience and there is no reason shown to 
doubt their credibility.  Therefore, the Board accepts that the 
accident in question did occur.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).

Post-service treatment records demonstrate disabilities in the 
right shoulder and low back.  A January 2005 VA x-ray examination 
report shows moderate degenerative changes with osteophytes at 
the vertebral end-plates; degenerative disk disease at L4-L5, L5-
S1 disk spaces; and loss of lumbar lordosis.  A February 2005 VA 
x-ray examination report on the right shoulder shows mild 
degenerative changes in the acromioclavicular joint.  

As the record shows an in-service jeep injury resulting in back 
and right shoulder pain and current disabilities in the back and 
right shoulder, the determinative issue is whether there is any 
relationship between these.

An October 2008 private medical opinion from Dr. Brooks notes 
that the Veteran was under his care for chronic pain in the right 
shoulder and back.  The Veteran stated that the onset of his 
present symptoms was in a motor vehicle accident that occurred 
while on active duty in the military.  He stated that the 
accident occurred in 1981 when a military vehicle he was riding 
in overturned causing pain in the right shoulder and back.  He 
stated that he had had ongoing symptoms since that time.  Dr. 
Brooks determined that the history that the Veteran reported of 
his involvement in a motor vehicle accident in 1981 was 
consistent with his current physical findings.  It was Dr. 
Brooks' medical opinion that the cause of his present disability 
likely resulted from the injuries sustained in the automobile 
accident during his military service in 1981.

The Veteran submitted another medical opinion regarding his back 
and shoulder disabilities in May 2010 that also was positive.  
This opinion is not probative, however, as it is a form that was 
filled out, it is not clear who signed the opinion, and there is 
no indication of any rationale for the opinion or clinical 
studies performed.

Nonetheless, there are no negative opinions of record to 
contradict Dr. Brooks' positive medical opinion.  The record 
shows competent and credible evidence of an in-service injury to 
the back and right shoulder, current disabilities in the back and 
right shoulder, and a positive medical opinion relating the 
current disabilities to the in-service injury.  Therefore, all 
doubt is resolved in the Veteran's favor and service connection 
for disabilities of the lumbar spine and right shoulder is 
warranted.  See 38 C.F.R. § 3.102.

The Veteran's claims to reopen service connection for the 
conditions of the lumbar spine, cervical spine, and right 
shoulder, in addition to the service connection claims for the 
lumbar spine and right shoulder disabilities on the merits have 
been considered with respect to VA's duty to notify and assist.  
Given the favorable outcome noted above, no conceivable prejudice 
to the Veteran could result from this adjudication.  See Bernard 
v. Brown, 4 Vet. App. 384, 393 (1993). 


ORDER

New and material evidence having been received, the claim of 
service connection for a low back disability is reopened, and 
entitlement to service connection for a low back disability is 
granted, subject to the rules and payment of monetary benefits.

New and material evidence having been received, the claim of 
service connection for a right shoulder disability is reopened, 
and entitlement to service connection for a right shoulder 
disability is granted, subject to the rules and payment of 
monetary benefits.

New and material evidence having been received, the claim of 
service connection for a cervical spine disability is reopened, 
and, to this extent only, the appeal is granted.


REMAND

The Board notes that further development is necessary in regards 
to the claims of service connection for a left shoulder and 
cervical spine disabilities under both the duty to notify and the 
duty to assist.

Preliminarily, the Board notes that the Veteran has not been 
provided with notice regarding how VA determines an effective 
date of a claim and how a disability rating is determined, as 
required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  This 
should be remedied on remand.

The Veteran asserts that he sustained injuries to his neck and 
left shoulder in service in 1981 when the Jeep he was driving 
went off a small cliff in the dark and overturned.  His friend 
S.H. confirms the occurrence of this incident and states that the 
Veteran complained of pain throughout the rest of his military 
service.  Therefore, the Board accepts that the accident in 
question did occur.  What is unclear is the nature and severity 
of the injuries sustained.  

A private medical opinion from Dr. Brooks in October 2008 relates 
the Veteran's current cervical spine disability to the in-service 
jeep injury, but the record does not show any clear evidence of a 
current cervical spine disability.  X-ray examination shows an 
old fracture of the right clavicle but is otherwise normal with 
respect to the cervical spine.  The Veteran has also never 
contended that he broke his clavicle in service.  X-ray 
examination of the left shoulder shows degenerative changes but 
there is no medical opinion addressing the etiology of this 
disability.

Under 38 C.F.R. § 3.159(c)(4), a VA examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the Veteran has a current disability, or persistent 
or recurrent symptoms of disability; and (B) establishes that the 
Veteran suffered an event, injury or disease in service; (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006).  The facts of this case are sufficient to 
meet the low-threshold standard of McLendon, and a VA examination 
is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with proper VCAA 
notice relative to the claims on appeal, 
particularly with respect to the requirements 
of Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  Afford the Veteran an appropriate VA 
examination to determine whether it is at 
least as likely as not that his current left 
shoulder and/or cervical spine disabilities 
were incurred in or aggravated by his 
military service, to include the 1981 Jeep 
accident described therein.  The examiner 
should provide the rationale for any 
opinion(s) rendered.  A copy of the claims 
file should be provided to the examiner for 
review.

The examiner is specifically asked to comment 
on the likelihood of the mechanism of injury 
described resulting in the eventual 
manifestation of the Veteran's current 
disabilities.

The examiner is also asked to specifically 
comment on the fracture of the right clavicle 
shown on X-ray and whether such is at least 
as likely as not related to the incident or 
injury described in service, based on the age 
and the most likely cause of the fracture.

Any necessary x-ray and/or MRI studies should 
be performed.

In formulating the opinion, the examiner is 
asked to consider that the term "at least as 
likely as not" does not mean "within the 
realm of possibility."  Rather, it means 
that the weight of the medical evidence both 
for and against the conclusion is so evenly 
divided that it is as medically sound to find 
in favor of causation as it is to find 
against causation.

3.  On completion of the foregoing, the 
claims should be adjudicated.  If any aspect 
of the decision remains adverse to the 
Veteran, then provide him and his 
representative a supplemental statement of 
the case and return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


